Citation Nr: 1205077	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  00-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for prostatitis with right epididymitis prior to April 23, 2008. 

2.  Entitlement to a rating higher than 40 percent for prostatitis with right epididymitis effective April 23, 2008. 


REPRESENTATION

Appellant represented by:	Michael L. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

A November 1998 rating decision continued the previously assigned ) percent rating prostatitis.  An October 2003 rating decision reclassified the Veteran's disability as prostatitis with right epididymitis and increased his rating from 0 percent to 20 percent, effective October 5, 1998, the date of receipt of the claim for increased rating.  A July 2004 Board decision denied a rating in excess of 20 percent for prostatitis with right epididymitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims and in a May 2007 Memorandum Decision, the Court vacated the denial and remanded the case to the Board.  The Board remanded this case for further development in October 2007.  A March 2009 rating decision increased the rating for prostatitis with right epididymitis from 20 percent to 40 percent, effective April 23, 2008.  In September 2009, and May 2010, the Board again remanded this matter for further development.  No further action is necessary to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to April 23, 2008, the Veteran's prostatitis with right epididymitis, did not result in albumin constant or recurring with hyaline and granular casts in red blood cells nor did it cause transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; he did not use absorbent materials; he did not have a daytime voiding interval of less than one hour, or awakening to void five or more times per night; he did not require intermittent or continuous catheterization; nor did he have recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization more than two times per year, or requiring continuous intensive management.

2.  From April 23, 2008, the Veteran's prostatitis with right epididymitis, did not result in constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 based on renal dysfunction; nor did he require absorbent materials which had to be changed more than four times per day. 


CONCLUSION OF LAW

1.  Prior to April 23, 2008, the criteria for a rating in excess of 20 percent prostatitis with right epididymitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 (2011). 

2.  From April 23, 2008, the criteria for a rating in excess of 40 percent prostatitis with right epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, December 2007, and July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011). When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran claims that he is entitled to higher ratings for his service-connected prostate disability.  Prior to April 23, 2008, it was rated as 20 percent disabling, and in March 2009, the RO increased the Veteran's disability rating to 40 percent, effective April 23, 2008.

A private treatment record in July 1998 noted the use of antibiotics for epididymitis.  VA treatment records contained periodic complaints of urinary frequency and urinary tract infections, and rehabilitation treatment following a July 1996 cerebrovascular accident.  It was noted that the Veteran was being followed by a private urologist. 

On VA examination in February 1999, the Veteran complained of a feeling of incomplete emptying of the bladder following urination.  He related a history of prostatic stone and recurrent epididymitis.  The examiner noted that the Veteran had been hospitalized twice in the previous 12 months for intravenous antibiotic treatment for epididymitis.  The Veteran also reported nocturia one to two times per night, decreased force of stream, urgency, and frequency.  He denied incontinence.  Clinical studies were performed and there was no evidence of an obstruction.  The Veteran's complaints were assessed to be due to either a neurovesicle dysfunction associated with his cerebrovascular accident in 1996, or to a bladder outlet obstruction due to BPH, which would be consistent with the Veteran's rectal examination and a past medical history of prostatic stone.  Upon the examiner's recommendation, the Veteran underwent urodynamic testing in a pressure flow study to evaluate neurovesicle function versus bladder outlet obstruction.  The examiner explained that the clinical findings revealed detrusor areflexia with a neurovesicle dysfunction, as the cause of the Veteran's voiding dysfunction.  The examiner found no sign of obstruction on the study and there was no increase in detrusor pressure at capacity with attempting voiding.  Based on the clinical findings, the examiner determined that the Veteran likely had neurovesicle dysfunction potentially associated with a history of stroke or a sacral spinal cord injury.  The examiner recommended that the Veteran begin self-catheterization in order to achieve adequate emptying of the bladder.  

VA treatment records dated in 2000 and 2001 show periodic consultations regarding the Veteran's prostatitis and it was noted that he received treatment for that condition with his private physician.  Private treatment records documented complaints of urinary frequency and urgency.  A January 2002 cystoscopy and uroflow study revealed bladder outlet obstruction.  A February 2002 clinical report shows that surgery was discussed with the Veteran, but he reported no complaints and did not want to do anything at that time.  In September 2002, it was noted that clinical testing showed an improvement, but the Veteran complained of additional difficulty urinating following a change in prescription medication. 

The Veteran testified before an RO hearing officer in October 2002 that he experienced some pain in his testicles, which he treated with antibiotics.  He stated that he used the medication several times each year, but that the medication for testicle pain did not relieve his urination problems.  The Veteran testified that he had to get up at least two times each night to urinate and still felt the urge to urinate upon completion, that four or five times per month he had to get up three to four times at night to urinate.  He reported erectile dysfunction for approximately ten years.  The Veteran denied the use of any appliance or absorbent materials for urinary incontinence. 

On VA examination in January 2003, the Veteran complained of slowly progressing urinary frequency and nocturia, stating that sometimes he had to get up four or five times during a night and sometimes only once.  He also reported urinary urgency, postvoid drip, intermittent weak stream, and epididymitis with mild dysuria.  He also related a history of antibiotic use for epididymitis, approximately every two to three months, with two hospitalizations in 1999.  Following a complete examination and review of the medical records, the examiner diagnosed chronic prostatitis, right epididymitis, and microhematuria, and opined that the Veteran's epididymitis was a result of his chronic prostatitis.  

VA treatment records from 2003 to 2006 and private treatment records from 2001 to 2007 show a diagnosis of benign prostatic hypertrophy (BPH).  A March 2004 private treatment record shows that the Veteran had undergone transurethral needle ablation (TUNA) of the prostate approximately 12 months earlier.  It was noted that the Veteran continued to have nocturia.  A VA treatment note in March 2004 shows that the Veteran reported having transurethral resection of prostate three weeks earlier.  A November 2005 urodynamics report recorded an impression of mild obstructive voiding symptoms.  A November 2006 clinical treatment note reported a history of bladder outlet obstruction previously treated with TUNA.  

On VA examination in April 2008, the Veteran endorsed urinary urgency, hesitancy, difficulty starting stream, dysuria, dribbling, and straining to urinate.  He reported a daytime voiding interval of less than one hour, and awakening to void four times per night.  There was leakage a couple of times a week, but he did not require the use of absorbent materials.  He reported a history urinary tract infections without drainage.  There was no history of renal dysfunction or failure.  The examiner noted a history of TUNA procedure in 2003.  The examiner diagnosed the Veteran with chronic prostatitis and right epididymitis, which was noted to have resolved.  The examiner opined that the Veteran did not need catheterization due to his service-connected disabilities, and had not needed catheterization in the past due to his service-connected disabilities.  The examiner opined that the Veteran had BPH, which was the most likely cause of his urinary symptoms.  Although a diagnosis of prostatitis was noted, the examiner added that the Veteran did not have prostatitis, since there was no pain in the prostate on urination.  

In a March 2009 rating determination, the RO increased the evaluation for the service-connected prostatitis with right epididymitis from 20 percent to 40 percent and assigned an effective date of April 23, 2008.  

On VA examination in December 2009, the Veteran reported that his prostate condition had worsened and he now experienced increased urinary frequency.  The Veteran endorsed urinary urgency, hesitancy, difficulty starting stream, dysuria, dribbling, and straining to urinate.  He reported a daytime voiding interval of less than one hour, and awakening to void five or more times per night.  The Veteran also indicated treatment with antibiotics for epididymitis as recently as two months earlier.  He denied a history of hospitalizations, hematuria, urine retention, urethral discharge, urinary tract infections or stones, or obstructed voiding.  There was no history of renal colic, renal dysfunction, renal failure, acute nephritis, and hydronephrosis.  The examiner noted erectile dysfunction likely secondary to diabetes mellitus.  The Veteran stated that he did not need catheterization to urinate. 

On examination, the prostate was enlarged, consistent with a history of BPH, and the right epididymis was minimally tender, but otherwise normal.  He was diagnosed with recurrent prostatitis, recurrent epididymitis, and BPH with lower urinary tract symptoms (LUTS).  The examiner opined that it was at least as likely as not that the Veteran's recurrent prostatitis and recurrent epididymitis were related to military service.  The examiner also opined that it was at least as likely as not that the Veteran's current daily urinary symptoms were due to the age-related BPH, as opposed to the service-connected prostatitis and epididymitis.  However, the examiner found that recurrence of the Veteran's prostatitis, for which the Veteran received ongoing treatment, could cause an increase of the Veteran's LUTS, but his chronic daytime and nighttime urinary symptoms were most likely from his age-related BPH.  The prostate condition, as diagnosed by the examiner, was found not to affect the Veteran's activities of daily living.  The Veteran related being retired since 1971 due to an occupational back injury.  

In a VA medical opinion statement in May 2011, the physician who examined the Veteran in December 2009, following a review of the Veteran's claims file, to include the January 2003 VA medical examination report, and VA and private treatment records, and upon reviewing the medical literature and research, concluded there was no history, or medical indication, or medical justification, for using catherization to manage the Veteran's urinary symptoms.  Medical records since 1999, failed to document a history or need for using catherization.  The examiner cited to the medical evidence of record, to include a UDS dated in November 1, 2005, where Dr. D.J. noted "PVR-45 cc" with an impression of urinary obstructive voiding symptoms.  Subsequently, Dr. D.J. on September 20, 2007, documented "uroflow study was done with a peak flow of 5 ml and a zero post-void residual. "  There was no mention of post-void catherization for urinary symptoms.  

Initially, the Board notes that the VA examiner in December 2009 determined that the Veteran's current daily urinary symptoms were due to the age-related BPH, as opposed to the service-connected prostatitis and epididymitis.  However, the examiner also found that recurrence of the Veteran's prostatitis caused an increase of the Veteran's LUTS.  Affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence causally relates the Veteran's BPH to  prostatitis by aggravation.  Accordingly, the Board will consider symptoms associated with BPH as part of the service-connected disability for rating purposes.  

The Veteran's service-connected prostatitis with right epididymitis is evaluated under the Schedule of Ratings that pertain to dysfunctions of the genitourinary system.  The RO rated the Veteran under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011). 

Prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011).

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101 warrants a 60 percent rating.  Albumin constant or recurring with hyaline and granular casts in red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 wants a 30 percent rating.  38 C.F.R. § 4.115a (2011).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  A 40 percent rating is assigned where the absorbent materials must be changed two to four times per day.  Voiding dysfunction which requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a (2011).

As to urinary frequency, a daytime voiding interval of less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  A 20 percent rating is assigned for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A rating in excess of 40 percent is not available for urinary frequency.  38 C.F.R. § 4.115a (2011).

Obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2011).

With regard to urinary tract infections, a 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2011). 

Prior to April 23, 2008, the evidence shows that the Veteran complained of urinary urgency, postvoid drip, intermittent weak stream, epididymitis with mild dysuria, and increased frequency.  He denied incontinence.  Although the Veteran had voiding dysfunction, it did not require absorbent materials to be worn and changed two to four times per day.  The Veteran did not use absorbent materials. 

The Veteran also had urinary frequency, but it was not to the extent of a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  On VA examination in February 1999, the Veteran reported nocturia one to two times per night.  Similarly, at the October 2002 hearing, the Veteran testified that he had to get up at least two times each night to urinate, and four or five times per month he had to get up three to four times at night to urinate.  On VA examination in January 2003, the Veteran complained of slowly progressing urinary frequency and nocturia, stating that sometimes he had to get up four or five times during a night and sometimes only once. 

Prior to April 23, 2008, the Veteran also described obstructed voiding characterized by urinary retention.  However, the evidence does not show that the Veteran required intermittent or continuous catheterization.  On VA examination in February 1999, clinical studies revealed no evidence of an obstruction.  A subsequent urodynamic testing in a pressure flow study revealed detrusor areflexia with a neurovesicle dysfunction, as the cause of the Veteran's voiding dysfunction.  Considering the clinical findings, the examiner determined that the Veteran likely had neurovesicle dysfunction potentially associated with a history of stroke or a sacral spinal cord injury.  The examiner recommended that the Veteran begin self-catheterization in order to achieve adequate emptying of the bladder.  However, the evidence does not show that the Veteran did in fact begin self-catherization at that time, or at any time thereafter, nor is there any evidence that catherization was otherwise recommended or implemented.  

A January 2002 cystoscopy and uroflow study revealed bladder outlet obstruction, and the Veteran underwent TUNA of the prostate in 2003, and in March 2004 he reported having transurethral resection of the prostate three weeks earlier.  The evidence, however, does not show that the Veteran required intermittent or continuous catheterization.  Consistent with this finding, in a VA medical opinion statement in May 2011, following a review of the medical evidence in the claims file, to include the January 2003 VA medical examination report, VA and private treatment records, and upon reviewing the medical literature and research, concluded there was no history, or medical indication, or medical justification, for using catherization to manage the Veteran's urinary symptoms.  The examiner noted that the medical records since 1999, failed to document a history or need for using catherization.  The examiner cited to the medical evidence of record.  Therefore, the Board finds that the evidence is against a finding that the Veteran's prostatitis with right epididymitis required intermittent or continuous catheterization prior to April 23, 2008.  

Prior to April 23, 2008, the evidence documented periodic urinary tract infections as a result of epididymitis and treated with antibiotic therapy as needed.  On VA examination in February 1999, the examiner noted that the Veteran had been hospitalized twice in the previous 12 months for intravenous antibiotic treatment for epididymitis.  In October 2002 the Veteran testified that he experienced some pain in his testicles, which he treated with antibiotics.  He stated that he used the medication several times each year.  Similarly, in January 2003, the Veteran related antibiotic use for epididymitis, approximately every two to three months.  The Board finds that the evidence does not show recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), or requiring continuous intensive management.  And while on VA examination in February 1999, the Veteran reported a history of prostatic stone, the evidence does not show that the Veteran's prostatitis with right epididymitis resulted in albumin constant or recurring with hyaline and granular casts in red blood cells, nor did it cause transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. 

Thus the Board finds that the disability picture presented prior to April 23, 2008, was more consistent with a 20 percent disability rating and that the criteria for a higher rating were not met prior to April 23, 2008.  38 C.F.R. § 4.115a (2011).

On VA examination in April 2008, the Veteran endorsed urinary urgency, hesitancy/difficulty starting stream, burning, dysuria, dribbling, and straining to urinate.  He reported daytime voiding interval of less than one hour, and awakening to void four times per night.  Based on those examination findings, to include reported urinary frequency, the RO increased the rating for the service-connected prostatitis with right epididymitis from 20 percent to 40 percent, effective April 23, 2008, the date of the examination.  The Veteran appealed for a higher rating.

As of April 23, 2008, in order for a higher rating to be warranted, the evidence would have to show constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101, based on renal dysfunction.  The Veteran did not have those kidney problems or hypertension based on renal dysfunction.

With regard to voiding dysfunction, the Veteran would have to have continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  While in April 2008 the Veteran reported urinary leakage twice a week, he denied the use of absorbent materials. 

With regard to urinary frequency, urinary tract infection, or obstructed voiding, higher ratings are not available.  

Accordingly, the Board finds that a rating in excess of 40 percent is not warranted from April 23, 2008. 

Accordingly, the Board finds that after April 23, 2008 the weight of the credible evidence demonstrates that the Veteran's prostatitis with right epididymitis does not warrant a rating in excess of 40 percent.  As the preponderance of the evidence is against the claim for an increased rating, the claim for a rating higher than 40 percent after April 23, 2008 must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected prostatitis with right epididymitis reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

A rating higher than 20 percent for prostatitis with right epididymitis prior to April 23, 2008, is denied. 

A rating higher than 40 percent for prostatitis with right epididymitis effective April 23, 2008, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


